EXHIBIT 10.1

STOCKHOLDERS AGREEMENT

Stockholders Agreement, dated as of July 28, 2010, together with the schedules
attached hereto (this “Agreement”) by and among AMN Healthcare Services, Inc., a
Delaware corporation (the “Company”) and the Persons listed on Schedule I
attached hereto (each, a “Preferred Stockholder” and collectively the “Preferred
Stockholders”).

WHEREAS, on the date of this Agreement, the Company and NF Investors, Inc., a
Delaware corporation (“NF Investors”) entered into an Agreement and Plan of
Merger (as amended or modified from time to time, the “Merger Agreement”)
pursuant to which Nightingale Acquisition, Inc., a Delaware corporation and a
wholly owned subsidiary of the Company (“Nightingale Acquisition”) will merge
(the “Merger”) with and into NF Investors after which NF Investors will continue
as the surviving entity;

WHEREAS, at the Effective Time of the Merger, all Capital Stock of the NF
Investors that is owned by any of the stockholders of NF Investors shall be
converted into the right to receive shares of Company Preferred Stock; and

WHEREAS, in connection with the execution of the Merger Agreement and the
contemplated consummation of the transactions contemplated therein, the Company
and the Preferred Stockholders agree to enter into this Agreement as of the date
hereof.

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
in this Agreement, and intending to be legally bound by this Agreement, the
Company and the Preferred Stockholders agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined in this
Agreement that are defined in the Merger Agreement shall have the meanings given
such terms in the Merger Agreement. As used in this Agreement, the following
terms shall have the respective meanings set forth in this Section 1:

“Bylaws” shall mean the Sixth Amended and Restated Bylaws of the Company in
effect on the date hereof, as they may be amended or restated from time to time.

“Company Common Stock” means shares of common stock, par value $0.01 per share,
of the Company.

“Company Preferred Stock” means the shares of Series A Conditional Convertible
Preferred Stock, par value $0.01 per share, of the Company with such terms and
conditions as set forth in its Certificate of Designations.



--------------------------------------------------------------------------------

“Competitor” shall mean any Person who engages in the business of recruitment
and placement of temporary or permanent healthcare professionals or provides
healthcare staffing, workforce and/or contract management services, home health
services, educational services to healthcare providers or other healthcare
organizations or any other business which is in competition with the Company (as
of a Transfer date) in any line of business in which the Company is engaged;
provided, however, that a Person shall not be deemed a Competitor if less than
two percent (2%) of its consolidated annual revenue is generated from such
businesses described above.

“Goldman” means Goldman, Sachs & Co.

“Ownership Percentage” means, as of any date, the percentage equal to (i) the
difference of (x) the aggregate number of shares of Company Common Stock issued
or issuable to the Preferred Stockholders pursuant to the Merger Agreement
(assuming the Stockholder Approval has been obtained and the conversion of all
shares of Company Preferred Stock issued to the Preferred Stockholders pursuant
to the Merger Agreement), minus (y) the aggregate number of any shares of
Company Common Stock issued or issuable to the Preferred Stockholders pursuant
to the Merger Agreement (assuming the Stockholder Approval has been obtained and
the conversion of such shares of Company Preferred Stock) transferred by any
Preferred Stockholder to any Person (including to the Company, but excluding any
Transfers to such Preferred Stockholder’s Affiliates who, if required by
Section 3.1, execute a written joinder agreement in a form approved by the
Company pursuant to Section 3.1) or with respect to which any Preferred
Stockholder has entered into any swap or any other agreement, transaction or
series of transactions that hedges or transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of such Company Common
Stock or shares of Company Preferred Stock, whether any such transaction, swap
or series of transactions is to be settled by delivery of securities, in cash or
otherwise (irrespective of whether such transfer or swap or other agreement is
in compliance with the restrictions set forth in this Agreement or the
Certificates of Designations) divided by (ii) the total number of shares of
Company Common Stock then outstanding on a fully diluted basis (and assuming the
Stockholder Approval has been obtained and the conversion of all shares of
Company Preferred Stock issued to all of the Preferred Stockholders pursuant to
the Merger Agreement). The Ownership Percentage of each Preferred Stockholder
shall be similarly calculated.

“PIA Fund” means any investment fund directly managed by the Principal
Investment Area within the Merchant Banking Division of Goldman.

“Representative” means GSUIG, L.L.C., a Delaware limited liability company.

“Transfer” means to offer, sell, exchange, pledge, hypothecate, encumber,
transfer, assign or otherwise dispose of, whether directly or indirectly or to
enter into any swap or any other agreement, transaction or series of
transactions that hedges or transfers, in whole or in part, directly or
indirectly, the economic consequence of ownership of Company Common Stock or
shares of Company Preferred Stock.

 

2



--------------------------------------------------------------------------------

2. Governance Matters.

2.1 Board Composition.

(a) At the Effective Time the Company shall increase the size of the board of
directors of the Company (the “Board”) by two directors and cause Wyche H.
Walton and Martin Chavez to be appointed to the Board until the first annual or
special meeting of stockholders of the Company at which directors of the Company
are to be elected immediately following the Effective Time; provided, that in
the event that the Representative’s Ownership Percentage is less than 10% at any
time after the Effective Time and prior to such annual or special meeting of
stockholders, the Company shall have the right to remove Martin Chavez from the
Board effective immediately as of such date; and provided, further, that in the
event HWP Capital Partners II, L.P.’s Ownership Percentage is less than 5% at
any time after the Effective Time and prior to such annual or special meeting of
stockholders, the Company shall have the right to remove Wyche H. Walton from
the Board effective immediately as of such date.

(b) At the first annual or special meeting of stockholders of the Company after
the Effective Time at which directors of the Company are to be elected and at
any subsequent annual or special meeting of stockholders of the Company at which
directors of the Company are to be elected, for so long as the Representative’s
Ownership Percentage is equal to or greater than 10%, the Representative, on its
own behalf, shall have the right to nominate for election to the Board one
director (the “Designee”), and the Company shall, at any such annual or special
meeting of stockholders of the Company, subject to the fulfillment of the
requirements set forth in Section 2.1(c), nominate the Designee for election to
the Board and use commercially reasonable efforts to cause the Designee to be
elected as a director of the Board.

Notwithstanding the foregoing in this Section 2.1(b), on the date following a
mandatory conversion of the Company Preferred Stock into Company Common Stock in
accordance with the terms of the Certificates of Designations governing the
Company Preferred Stock, the Representative, on its own behalf, shall cease to
have any right to nominate a Designee for election to the Board and the Company
shall have the right to remove such Designee serving on the Board effective
immediately as of such date.

(c) Any designee for election to the Board in accordance with this Section 2
shall (i) be reasonably acceptable to the Board and the Board’s Corporate
Governance Committee (the “Governance Committee”), it being agreed that Wyche H.
Walton and Martin Chavez are so acceptable, and (ii) shall comply in all
respects with the Company’s corporate governance guidelines and the Company’s
code of business conduct and ethics as in effect from time to time. The
Representative shall notify the Company of any proposed Designee in writing no
later than the latest date on which stockholders of the Company may make
nominations to the Board in accordance with the Bylaws, together with all
information concerning such nominee required to be delivered to the Company by
the Bylaws then in effect and such other

 

3



--------------------------------------------------------------------------------

information reasonably requested by the Company; provided that in each such
case, all such information is generally required to be delivered to the Company
by the other outside directors of the Company (the “Nominee Disclosure
Information”); provided, further that in the event the Representative fails to
provide any such notice, the Designee shall be the person then serving as the
Designee as long as the Representative provides the Nominee Disclosure
Information to the Company promptly upon request by the Company.

2.2 Compensation and Benefits. Each director contemplated by Section 2.1 will be
entitled to receive similar compensation, benefits, reimbursement,
indemnification and insurance coverage for their service as directors as the
other outside directors of the Company. Following the Effective Time, for so
long as the Company maintains directors and officers liability insurance, the
Company shall include each director contemplated by Section 2.1 as “insured” for
all purposes under such insurance policy for so long as such person is a
director of the Company and for the same period as for other former directors of
the Company when such person ceases to be a director of the Company.

2.3 Voting.

(a) In connection with any proposal submitted for Company stockholder approval
(at any annual or special meeting called, or in connection with any other action
(including the execution of written consents)) related to the election or
removal of directors of the Board, each of the Preferred Stockholders will
(i) cause all of its respective shares of Company capital stock that are
entitled to vote, whether now owned or hereafter acquired (collectively, the
“Voting Securities”), to be present in person or represented by proxy at all
meetings of stockholders of the Company, so that all such shares shall be
counted as present for determining the presence of a quorum at such meetings,
(ii) vote all of its Voting Securities: (x) in favor of any nominee or director
nominated by the Board and/or the Governance Committee (provided that the Board
and the Governance Committee adheres to the terms of Section 2.1) and
(y) against the removal of any director nominated by the Board and/or the
Governance Committee and (iii) with respect to any other business or proposal,
vote all of its Voting Securities in accordance with the recommendation of the
Board, other than with respect to the approval of any proposed business
combination (including, without limitation, any reorganization, merger, tender
offer, exchange offer, consolidation, sale of assets or other similar agreement
between the Company and any other Person).

(b) Following the Effective Time, the provisions of this Section 2.3 shall
terminate, as to any Voting Securities owned by any Preferred Stockholder, on
the first to occur of (x) the date on which such Preferred Stockholder’s
Ownership Percentage shall fall below 3% and (y) the date on which any Preferred
Stockholder which is a limited partnership Transfers, in accordance with a plan
of distribution or liquidation, the Voting Securities owned by such Preferred
Stockholder to its partners; provided, however, that if any such Transfer will
result in any transferee owning 3% or more of the issued and outstanding Capital
Stock of the Company such Preferred Stockholder will not make a Transfer to such
transferee unless and until such transferee executes a written joinder agreement
in a form approved by the Company pursuant to which such transferee agrees to be
bound by the terms of Section 2.3.

 

4



--------------------------------------------------------------------------------

(c) Each Preferred Stockholder covenants and agrees to be present (in person or
by proxy) and vote, for purposes of determining a quorum, all of the shares of
Series A Preferred Stock owned by such Preferred Stockholder at any annual or
special meeting of the stockholders at which receipt of the Stockholder Approval
will be sought.

3. Restrictions on Transfer.

3.1 No Transfer of Capital Stock. Prior to the date that is six (6) months
following the Closing, each of the Preferred Stockholders agrees that it will
not, directly or indirectly, Transfer any portion of any shares of Company
Preferred Stock or shares of Company Common Stock issued upon a conversion of
the Company Preferred Stock to any Person without the prior written consent of
the Company (which consent may be given or withheld, or made subject to such
conditions as are determined by the Company, in its sole discretion) other than
(i) to its Affiliates who execute a written joinder agreement in a form approved
by the Company pursuant to which such Affiliate agrees to be bound by the terms
of Sections 2.3, 3 and 4, (ii) pursuant to a tender or exchange offer
recommended by the Board or (iii) pursuant to a merger or consolidation
recommended by the Board. Any purported Transfer which is not in accordance with
the terms and conditions of this Section 3.1 shall be, to the fullest extent
permitted by law, null and void ab initio and, in addition to other rights and
remedies at law and in equity, the Company shall be entitled to injunctive
relief enjoining the prohibited action. For the avoidance of doubt, the
restrictions contained in this Section 3.1 shall expire and be of no force and
effect from and after the date that is six (6) months following the Closing.

3.2 No Transfer to Competitors. Each Preferred Stockholder agrees that it will
not at any time directly or knowingly indirectly Transfer any shares of Company
Preferred Stock or any shares of Company Common Stock issuable upon conversion
of the Company Preferred Stock to any Competitor of the Company without the
prior written consent of the Company (which consent may be given or withheld, or
made subject to such conditions as are determined by the Company, in its sole
and absolute discretion); provided, that the provisions of this Section 3.2
shall not apply to any tender or exchange offer with respect to a majority of
the issued and outstanding Capital Stock of the Company made by any such
Competitor or to any sales made pursuant to open market transactions through a
broker in which the Transferring Preferred Stockholder does not know, after due
inquiry, that the ultimate purchaser of such Capital Stock is a Competitor.

3.3 No Block Transfers to Individual Persons. Each Preferred Stockholder agrees
that it will not, and will cause its Affiliates not to, individually or acting
together with any other Preferred Stockholder or its Affiliates, at any time
knowingly (after reasonable inquiry), directly or indirectly, transfer any
shares of Company Preferred Stock or any shares of Company Common Stock issuable
upon

 

5



--------------------------------------------------------------------------------

conversion of the Company Preferred Stock (a) to any individual Person or
“group” (within the meaning of Section 13(d)(3) of the Exchange Act) in an
amount constituting 5% or more of the voting capital stock of the Company then
outstanding or (b) to any individual Person or “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) that, immediately following such transfer,
would beneficially own in the aggregate more than 15% of the voting capital
stock of the Company then outstanding (other than, in each case of clauses
(a) or (b), to (i) any of its Affiliates (including commonly controlled or
managed investment funds) who execute a written joinder agreement in a form
approved by the Company pursuant to which such Affiliate agrees to be bound by
the terms of Sections 2, 3 and 4 or (ii) an underwriter in connection with a
bona fide public offering or distribution or a person in a sale made pursuant to
open market transactions through a broker in which the Transferring Preferred
Stockholder does not know, after due inquiry, that the ultimate purchaser of
such capital stock would beneficially own in the aggregate more than 15% of the
voting capital stock of the Company then outstanding).

3.4 Registration Rights Agreement. Each Preferred Stockholder hereby agrees that
it will not, and will cause its Affiliates not to, sell any of its or their
Registrable Securities (as defined in the Registration Rights Agreement)
pursuant to Section 3, Section 4 or Section 5 of the Registration Rights
Agreement, other than in accordance with this Section 3.4 and the terms of the
Registration Rights Agreement. Notwithstanding the foregoing, each Preferred
Stockholder, together with its Affiliates, may only sell, in the aggregate,
pursuant to Section 3, Section 4 or Section 5 of the Registration Rights
Agreement, (i) twenty percent (20%) of the Registrable Securities owned by such
Preferred Stockholder as of the Closing Date during the period beginning on the
date that is six (6) months from the Closing Date through the date that is
twelve (12) months from the Closing Date and (ii) an additional 20% of the
Registrable Securities owned by such Preferred Stockholder as of the Closing
Date during each six-month period thereafter (for the avoidance of doubt, each
additional 20% shall be cumulative and in addition to the amount such Preferred
Stockholder and its Affiliates was otherwise permitted to sell pursuant to this
Section 3.4 but did not sell).

4. Standstill Restrictions. Commencing at the Effective Time and continuing
until the fifth anniversary of the Closing, each of the Preferred Stockholders
shall not, and shall cause its respective Affiliates (including commonly
controlled or managed investment funds) not to, (i) directly or indirectly
acquire, agree to acquire, or offer to acquire, beneficial ownership of any
equity or debt securities of the Company, any warrant or option to purchase such
securities, any security convertible into any such securities, or any other
right to acquire such securities, other than the Company Common Stock received,
upon conversion of shares of Company Preferred Stock and any shares of Company
Preferred Stock or Company Common Stock paid as dividends, (ii) directly or
indirectly enter into or agree to enter into any merger, business combination,
recapitalization, restructuring, change of control transaction or other
extraordinary transaction involving the Company or any of its Subsidiaries,
other than in connection with a third party tender or exchange offer or other
transaction approved by the Company, (iii) make, or in any way participate or
engage in, directly or indirectly, any solicitation of proxies to vote, or seek
to advise or influence any Person with respect to

 

6



--------------------------------------------------------------------------------

the voting of, any voting securities of the Company or any Subsidiary of the
Company, (iv) bring any action or otherwise act to contest the validity of the
restrictions set forth in this Section 4, or seek a release of such
restrictions, (v) form, join or in any way participate in a “group” (within the
meaning of Section 13(d)(3) of the Exchange Act) with respect to any voting
securities of the Company or any Subsidiary of the Company (including, without
limitation, any group constituting of Preferred Stockholders and their
respective Affiliates), (vi) seek the removal of any directors from the Board or
a change in the size or composition of the Board, (vii) propose or enter into
any discussions, negotiations, arrangements, understandings or agreements
(whether written or oral) with any other Person regarding any possible purchase
of any securities or assets of the Company or any Subsidiary of the Company,
(viii) call, request the calling of, or otherwise seek or assist in the calling
of a special meeting of the stockholders of the Company, (ix) grant any proxy
with respect to any shares of Company Preferred Stock or Company Common Stock
issuable upon conversion of the Company Preferred Stock to any Person not
affiliated with the Preferred Stockholder or the Company; or (x) disclose any
intention, plan or arrangement prohibited by, or inconsistent with, the
foregoing; provided, however, that the foregoing shall not restrict the ability
of the Designees or other directors appointed or elected to the Board pursuant
to the terms of this Agreement from exercising their fiduciary duties.

5. Capital Stock of the Company. Each Preferred Stockholder represents and
warrants to the Company that, as of the date of this Agreement, neither it nor
any of its Affiliates, directly or indirectly, owns any Capital Stock of the
Company. Each Preferred Stockholder covenants and agrees that, from the date of
this Agreement and until the earlier of the Closing Date and the termination of
the Merger Agreement, neither it nor any of its Affiliates, directly or
indirectly, shall acquire beneficial or record ownership on any Capital Stock of
the Company.

6. Public Announcements. The Preferred Stockholders shall consult with the
Company before issuing, and provide the Company the opportunity to review,
comment upon and concur with, any press release or other public statement with
respect to this Agreement, the Merger Agreement, the Merger and the other
transactions contemplated by this Agreement or the Merger Agreement and none of
the Preferred Stockholders shall issue any press release or make any such public
statement prior to such consultation, except as may be required by Law.

7. Exclusivity. Until the earlier of the Effective Time and such time as the
Merger Agreement is terminated in accordance with its terms, except for the
Contemplated Transactions, each of the Preferred Stockholders covenants and
agrees not to, and each of the Preferred Stockholders covenants and agrees to
cause its and its Affiliates’ respective directors, officers and other
representatives not to, directly or indirectly, solicit, encourage or enter into
any negotiation, discussion or Contract, with any party, with respect to the
sale of any Capital Stock of NF Investors or all or any material portion of the
assets of NF Investors or any of its Subsidiaries, or any merger,
recapitalization or similar transaction with respect to NF Investors or any of
its Subsidiaries or any of their respective businesses.

 

7



--------------------------------------------------------------------------------

8. Capital Stock of NF Investors.

8.1 Each Preferred Stockholder covenants and agrees to, prior to the Closing,
exercise any and all of the Preferred Warrants and Preferred Options owned by
such Preferred Stockholder and each such Preferred Stockholder acknowledges that
upon the Closing, any such Preferred Warrants and Preferred Options owned by
such Preferred Stockholder shall automatically be cancelled and shall cease to
exist and that each such Preferred Stockholder shall cease to have any right
(including any right to receive any consideration) with respect thereto.

8.2 Each Preferred Stockholder acknowledges and agrees that any and all of the
Warrants and Options owned by such Preferred Stockholder immediately prior to
the Closing (whether or not exercisable and whether or not vested) shall
automatically be cancelled and shall cease to exist, and each such Preferred
Stockholder shall cease to have any right (including any right to receive any
consideration) with respect thereto.

8.3 Each Preferred Stockholder covenants and agrees that, from the date of this
Agreement and until the Closing Date, it shall not Transfer beneficial or record
ownership of any Capital Stock of NF Investors owned by such Preferred
Stockholder or any of its Affiliates as of the date of this Agreement.

8.4 The Representative, in its capacity as the holder of all of the issued and
outstanding shares of Series C Redeemable Preferred Stock of NF Investors,
covenants and agrees to give written notice to NF Investors, in accordance with
Section 3(c) of the Certificate of Designation of Series C Redeemable Preferred
Stock of NF Investors, electing to receive, in lieu of cash, Company Preferred
Stock in exchange for any and all of the shares of Series C Redeemable Preferred
Stock of NF Investors.

8.5 The Preferred Stockholders, in their capacity as the holders of the majority
of the issued and outstanding shares of Series A Convertible Preferred Stock of
NF Investors, covenant and agree to give written notice to NF Investors, in
accordance with Section 3(c) of the Certificate of Designation of Series A
Convertible Preferred Stock of NF Investors, electing to receive, in lieu of
cash, the form of consideration payable to stockholder of NF Investors under
Article III of the Merger Agreement in exchange for any and all of the shares of
Series A Convertible Preferred Stock of NF Investors and all of the shares of
Series B Convertible Preferred Stock of NF Investors.

9. Delivery of Letter of Transmittal. Each Preferred Stockholder covenants and
agrees to deliver to the Company, no less than five (5) Business Days prior to
the Closing Date, a duly executed letter of transmittal (substantially in the
form of Exhibit F attached to the Merger Agreement) with respect to all of the
capital stock of NF Investors owned by such Preferred Stockholder.

 

8



--------------------------------------------------------------------------------

10. Termination. Other than the termination provisions applicable to particular
Sections of this Agreement that are specifically provided elsewhere in this
Agreement, this Agreement shall terminate (except for Section 11) (a) upon the
mutual written agreement of the Company and the Representative, (b) at such time
as the Preferred Stockholders no longer beneficially own any shares of Company
Common Stock or any shares of Company Preferred Stock, or (c) upon termination
of the Merger Agreement in accordance therewith.

11. Confidentiality.

11.1 The Representative and each Preferred Stockholder hereby agree to keep, and
to cause each of its Affiliates and each of their respective employees,
officers, directors, accountants, counsel, consultants, advisors and agents to
keep, confidential, any and all confidential information of NF Investors, the
Company and their respective Subsidiaries, including non-public information
relating to NF Investors, the Company’s and their respective Subsidiaries’
finances and results, trade secrets, know-how, customers, business plans,
marketing activities, financial data and other business affairs that was
disclosed by NF Investors or the Company on or prior to the date of this
Agreement or that is disclosed on or after the date of this Agreement by NF
Investors or the Company or the Designee to the Representative, any Preferred
Stockholder or their respective Affiliates or representatives (each a “Receiving
Party”), (collectively, the “Company Proprietary Information”), and to utilize
the Company Proprietary Information only for purposes related to the purpose for
which such information was disclosed (the “Utilization Restriction”); provided,
however, that the Utilization Restriction shall not restrict the sale of the
shares of Company Preferred Stock or the Company Common Stock issued upon
conversion of the Company Preferred Stock so long as such Preferred Stockholder
complies with the confidentiality restrictions of this section; provided,
further, however, that Company Proprietary Information shall not include any
information that (i) is or subsequently becomes publicly available without
breach of this Section 11.1 or (ii) is or subsequently becomes known or
available to a Receiving Party from a source other than the Company that, to
such Receiving Party’s knowledge, is not prohibited from disclosing such Company
Proprietary Information to the Receiving Party by a contractual, legal or
fiduciary obligation owed by such other third party to the Company. For the
avoidance of doubt, subject to the terms of this Section 11.1, any Preferred
Stockholder may disclose Company Proprietary Information to its Affiliates and
its and its Affiliates’ employees, officers, directors, accountants, counsel,
consultants, advisors and agents. Each Preferred Stockholder shall be
responsible for any failure of its employees, officers, directors, accountants,
counsel, consultants, advisors and agents to keep confidential the Company
Proprietary Information. The obligation of each Preferred Stockholder to hold
and to cause its Affiliates to hold any such information in confidence shall be
satisfied if it exercises at least the same care with respect to such
information as it would take to preserve the confidentiality of its own
information.

11.2 In the event that any Receiving Party is required by applicable law,
regulation or legal process to disclose any Company Proprietary Information,
then (to the extent reasonably practicable, before substantively responding to
any such request or requirement) such Receiving Party will provide the Company
with prompt written notice of any such request or requirement so that the
Company may (at its sole cost and expense) seek a protective order or other
appropriate remedy, or both, or

 

9



--------------------------------------------------------------------------------

waive compliance with the provisions of this Section 11.2 or other appropriate
remedy, or if the Company so directs, such Receiving Party will exercise its own
commercially reasonable efforts to assist the Company in obtaining a protective
order or other appropriate remedy at the Company’s sole cost and expense. If,
failing the entry of a protective order or other appropriate remedy or the
receipt of a waiver hereunder, disclosure of any Company Proprietary Information
is required by law, regulation or legal process then such Receiving Party may
furnish only that portion of the Company Proprietary Information that is
required to be so furnished pursuant to law, regulation or legal process. In any
event, such Receiving Party will, to the extent practicable and permissible by
law cooperate fully with any action by the Company (at its sole cost and
expense) to obtain an appropriate protective order or other reliable assurance
that confidential treatment will be accorded the Company Proprietary
Information. Notwithstanding the foregoing, the Receiving Party shall not be
obligated to provide the Company with notice of any request for Company
Proprietary Information from any Governmental Authority if disclosing such
request would be in violation of any applicable law, rule or regulation or if
such request is received pursuant to regulatory oversight (and the Receiving
Party shall be entitled to comply with any such request without providing such
notification). Furthermore, the provisions of this Section 11.2 shall not apply
to any confidential information of NF Investors or any of its Subsidiaries until
the Effective Time.

12. HSR Filings. Each Preferred Stockholder hereto agrees, if applicable, to
make an appropriate filing of a Pre-Merger Notification and Report Form under
the HSR Act with respect to the transactions contemplated by the Merger
Agreement within five (5) Business Days after the date hereof, to request early
termination of the applicable waiting period and to supply promptly any
additional information and documentary material that may be requested pursuant
to the HSR Act. Each Preferred Stockholder shall pay its own HSR Act filing
fees. Each Preferred Stockholder shall use its respective commercially
reasonable efforts to secure the expiration or termination of any waiting
periods under the HSR Act and to obtain such other approvals of, and take such
action with respect to, any Antitrust Division or any other Governmental
Authority, as may be necessary to consummate the Contemplated Transactions;
provided, however, that, notwithstanding anything to the contrary, in no event
shall any Preferred Stockholder or any of its Affiliates be required to
(a) commence or threaten to commence litigation; (b) agree to hold separate,
divest, license or cause a third party to purchase, any of the assets or
businesses of such Preferred Stockholder or any of its Affiliates; or
(c) otherwise agree to any restrictions on the businesses of such Preferred
Stockholder or any of its Affiliates in connection with avoiding or eliminating
any restrictions to the consummation of the Contemplated Transactions under any
applicable Law or Order. The Company and any such Preferred Stockholder shall
coordinate and cooperate with one another in exchanging and providing such
information to each other and in making the filings and requests contemplated by
this Section 12.

 

10



--------------------------------------------------------------------------------

13. Miscellaneous.

13.1 Governing Law. This Agreement, and all claims or causes of action (whether
in contract or tort) that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement, shall
be governed by the internal laws of the State of Delaware.

13.2 Jurisdiction; Enforcement. The parties agree that irreparable damage would
occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each of the parties shall be entitled (in addition to
any other remedy that may be available to it, including monetary damages) to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). In addition, each of the parties irrevocably agrees that any
legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party or its successors or assigns, shall be
brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any state or federal court within the State of Delaware). The parties
further agree that no party to this Agreement shall be required to obtain,
furnish or post any bond or similar instrument in connection with or as a
condition to obtaining any remedy referred to in this Section 13.2 and each
party waives any objection to the imposition of such relief or any right it may
have to require the obtaining, furnishing or posting of any such bond or similar
instrument. Each of the parties hereby irrevocably submits with regard to any
such action or proceeding for itself and in respect of its property, generally
and unconditionally, to the personal jurisdiction of the aforesaid courts and
agrees that it will not bring any action relating to this Agreement or any of
the transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereby irrevocably waives, and agrees not
to assert, by way of motion, as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (a) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve in accordance with this Section, (b) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (c) to the fullest extent
permitted by the applicable Law, any claim that (i) the suit, action or
proceeding in such court is brought in an inconvenient forum, (ii) the venue of
such suit, action or proceeding is improper or (iii) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Each party
hereby consents to service being made through the notice procedures set forth in
Section 13.7 and agrees that service of any process, summons, notice or document
by registered mail (return receipt requested and first-class postage prepaid) to
the respective addresses set forth in Section 13.7 shall be effective service of
process for any suit or proceeding in connection with this Agreement or the
transactions contemplated by this Agreement.

 

11



--------------------------------------------------------------------------------

13.3 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

13.4 Successors and Assigns. Except as otherwise provided in this Agreement, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, assigns, heirs, executors, and administrators of the parties;
provided, however, the rights of the Preferred Stockholders under this Agreement
shall not be assignable to any Person without the consent of the Company;
provided, further, that the provisions of this Agreement shall not apply to any
Person to whom any shares of Company Preferred Stock or shares of Company Common
Stock are Transferred (and who has not entered into a joinder agreement) so long
as such Transfer is not made in violation of this Agreement.

13.5 No Third-Party Beneficiaries. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than the parties any rights, remedies,
obligations or liabilities under or by reason of this Agreement, and no Person
that is not a party to this Agreement (including any partner, member,
stockholder, director, officer, employee or other beneficial owner of any party,
in its own capacity as such or in bringing a derivative action on behalf of a
party) shall have any standing as third-party beneficiary with respect to this
Agreement or the transactions contemplated by this Agreement.

13.6 Entire Agreement. This Agreement, the other Transaction Documents and the
other documents delivered pursuant to each of the Transaction Documents,
including the Registration Rights Agreement, constitute the full and entire
understanding and agreement among the parties with regard to the subjects of
this Agreement and such other agreements and documents.

13.7 Notices. Any notice or other communication required or permitted under this
Agreement shall be deemed to have been duly given and made if (a) in writing and
served by personal delivery upon the party for whom it is intended;

 

12



--------------------------------------------------------------------------------

(b) if delivered by facsimile with receipt confirmed; or (c) if delivered by
certified mail, registered mail or courier service, return-receipt received to
the party at the address set forth below, to the Persons indicated:

If to the Company, to:

12400 High Bluff Drive, Suite 100

San Diego, CA 92130

Attention:     General Counsel

Facsimile:     (866) 893-0682

with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attention:     Jeffrey D. Marell

Facsimile:     (212) 757-3900

If to the Representative or any Preferred Stockholder, to the address specified
in Schedule I:

with a copy (which shall not constitute notice) to:

Greenberg Traurig P.A.

401 E Las Olas Blvd., Suite 2000

Ft. Lauderdale, FL 33301

Attention:     Bruce I. March

Facsimile:     (954) 765-1477

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided in this Section 13.7.

13.8 Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party under this Agreement shall impair any such right,
power, or remedy of such party, nor shall it be construed to be a waiver of or
acquiescence to any breach or default, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default. All remedies, either under this
Agreement or by law or otherwise afforded to any holder, shall be cumulative and
not alternative.

13.9 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only if such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company and the Representative or, in the case of a waiver, by the party
against whom the waiver is to be effective. Any amendment or waiver effected in
accordance with this paragraph shall be binding upon each party hereto.

 

13



--------------------------------------------------------------------------------

13.10 Counterparts. This Agreement may be executed in any number of counterparts
and signatures may be delivered by facsimile or in electronic format, each of
which may be executed by less than all the parties, each of which shall be
enforceable against the parties actually executing such counterparts and all of
which together shall constitute one instrument.

13.11 Severability. If any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable, or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Agreement and the balance of this
Agreement shall be enforceable in accordance with its terms.

13.12 Titles and Subtitles; Interpretation. The titles and subtitles used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. When a reference is made in this
Agreement to a Section or Schedule, such reference shall be to a Section or
Schedule of this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms and to the masculine as well as to the feminine and neuter
genders of such term.

Any agreement, instrument or statute defined or referred to in this Agreement
means such agreement, instrument or statute as from time to time amended,
modified or supplemented, including (in the case of agreements or instruments)
by waiver or consent and (in the case of statutes) by succession of comparable
successor statutes. Each of the parties has participated in the drafting and
negotiation of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if it is drafted by
each of the parties, and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of authorship of any of the provisions of
this Agreement.

13.13 Affiliates of the Representative. Notwithstanding anything to the contrary
contained in this Agreement, for all purposes of Sections 3, 4, 5 and 8 of this
Agreement, whenever the word “Affiliate” is used with respect to the
Representative, the term shall be limited to a PIA Fund. None of Goldman nor any
of its other Affiliates (other than the PIA Funds) shall be considered an
Affiliate of the Representative for purposes of Sections 3, 4, 5 and 8 of this
Agreement.

13.14 Activities of Goldman. Notwithstanding anything herein to the contrary
contained in this Agreement, (i) none of the provisions of this Agreement shall
in any way limit the activities of Goldman and its Affiliates (other than the
Representative and the PIA Funds to the extent expressly set forth in this
Agreement) and (ii) Goldman and its Affiliates (other than the Representative to
the extent provided

 

14



--------------------------------------------------------------------------------

herein) may engage in any brokerage, investment advisory, financial advisory,
anti-raid advisory, merger advisory, financing, asset management, trading,
market making, arbitrage, investment and other similar activities.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

AMN HEALTHCARE SERVICES, INC.

By:

 

/s/ Susan R. Nowakowski

Name:

  Susan R. Nowakowski

Title:

  President and CEO

Signature Page to Stockholder Agreement



--------------------------------------------------------------------------------

Preferred Stockholders

GSUIG, L.L.C.

as the Representative, and a Preferred Stockholder

By:  

/s/ Martin Chavez

Name:   Martin Chavez Title:   Attorney-in-Fact HWP CAPITAL PARTNERS II, L.P.,
By:   HWP II, L.P., its general partner By:   HWP II, LLC, its general partner
By:  

/s/ Wyche Walton

Name:   Wyche Walton Title:   Managing Director PHAROS CAPITAL PARTNERS II, L.P.
By:  

PHAROS CAPITAL GROUP II, LLC,

its general partner

By:  

/s/ Robert Crants III

Name:   Robert Crants III Title:   Manager PHAROS CAPITAL PARTNERS II-A, L.P.
By:   PHAROS CAPITAL GROUP II-A, LLC,   its general partner By:  

/s/ Robert Crants III

Name:   Robert Crants III Title:   Manager DALLAS POLICE AND FIRE PENSION SYSTEM
By:  

PHAROS CAPITAL CO-INVESTMENTS, LLC,

its attorney-in-fact

Signature Page to Stockholder Agreement



--------------------------------------------------------------------------------

By:  

/s/ Robert Crants III

Name:   Robert Crants III Title:   Manager NIGHTINGALE PARTNERS, L.P. By:  
PHAROS CAPITAL CO-INVESTMENTS, LLC,   its general partner By:  

/s/ Robert Crants III

Name:   Robert Crants III Title:   Manager

Signature Page to Stockholder Agreement



--------------------------------------------------------------------------------

Schedule I

Preferred Stockholders

 

NAME

 

ADDRESS

GSUIG, L.L.C.   200 West Street, 28th Floor   New York, NY 10282   Attn: Kevin
Jordan   and Martin Chavez HWP Capital Partners II, L.P.   300 Crescent Court,
Suite 1700   Dallas, TX 75201   Attn: Robert Haas, Wyche Walton   and James
Wilson Pharos Capital Partners II, L.P.   One Burton Hills Rd., Suite 100  
Nashville, TN 37215   Attn: Robert Crants Pharos Capital Partners II-A, L.P.  
One Burton Hills Rd., Suite 100   Nashville, TN 37215   Attn: Robert Crants
Dallas Police and Fire Pension System   One Burton Hills Rd., Suite 100  
Nashville, TN 37215   Attn: Robert Crants Nightingale Partners, L.P.   One
Burton Hills Rd., Suite 100   Nashville, TN 37215   Attn: Robert Crants